Citation Nr: 9910074	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.

This appeal stems from a January 1997 rating decision of the 
RO that denied entitlement to service connection for the 
cause of the veteran's death and denied dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318.


FINDINGS OF FACT

1.  The January 1997 certificate of death states that the 
immediate cause of the veteran's death was "adult" 
respiratory distress syndrome, which was due to, or as a 
consequence of sepsis, which in turn was due to, or as a 
consequence of chronic pyelonephritis.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause, were stroke with paralysis and a neurogenic 
bladder.

2.  There is not a reasonable possibility of a valid claim 
concerning whether any disability that was incurred in, or 
aggravated by, service caused the veteran's death.

3.  At the time of the veteran's death in January 1997, he 
had been rated as 100-percent disabled since August 1989, due 
to service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.312 (1998).

2.  The appellant is ineligible for dependency and indemnity 
compensation.  38 U.S.C.A. § 1318; 38 C.F.R. §§ 3.22, 3.105, 
20.1106.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not, 
her appeal must fail.  In such a case, there is no duty to 
assist her further in the development of such claim because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107.  As will be explained below, we find that the 
appellant's claim of service connection for the cause of the 
veteran's death is not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As will also be 
explained, the Board finds that there is no legal merit to 
the appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, and that such claim 
must therefore be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

I.  Background

Service medical records show that the veteran was 
hospitalized for about 5 days with diagnoses of influenza, 
acute nasopharyngitis and acute bronchitis.  The August 1945 
separation examination report shows that the veteran had 
partial nerve deafness when he entered service.  The decibel 
loss of whispered voice was 26.9 percent for the right ear 
and 34.1 percent for the left.  The examination was otherwise 
negative; the genitourinary system and lungs were normal, and 
he was neurologically normal.

Service connection for bilateral hearing loss was granted, 
and it was rated as being noncompensable, effective from 
August 1945.

The veteran was examined by the VA in January 1958.  Mild 
bilateral perceptive hearing loss was noted, as was an 
anxiety reaction with conversion symptoms.  The examination 
was otherwise negative.  A February 1958 rating decision 
increased the evaluation assigned to the veteran's service-
connected hearing loss to 10 percent, effective from the 
previous month.  In July 1959 the rating for his hearing loss 
was increased to 20 percent.  

During an October to November 1959 VA hospitalization the 
veteran complained that in service he had had an episode 
during which he had felt as if he lacked adequate 
coordination, but admitted that after discharge he had been 
employed for 9 years without difficulty.  Objectively, he 
walked with a rather awkward and somewhat wide-base gait, but 
the Romberg test was negative and he did quite well walking 
on a line.  Strength was intact, deep reflexes were all 
normal with no abnormal reflexes elicited.  After spinal 
fluid testing was performed, a neurological disease, type to 
be determined, was diagnosed.  Mild hypertensive vascular 
disease was also diagnosed.

The veteran was examined by the VA in May 1965, at which time 
he gave a history of slowly progressive incoordination.  
There was some very mild dysdiadochokinesia in both hands and 
abdominal reflexes were absent.  The diagnosis was of 
cerebellar degeneration, etiology unknown.  A June 1965 
rating decision found the veteran to be permanently and 
totally disabled for pension benefit purposes.  The rating 
decision also denied service connection for cerebellar 
degeneration.  The 20 percent disability evaluation assigned 
to the veteran's bilateral hearing loss was confirmed.

Although there is some correspondence of record between 1965 
and 1989, it is only pertinent to his pension award.  In 
August 1989 the veteran filed a claim for an increase in the 
rating for his hearing loss.  That same month he was provided 
a VA audiometric examination--the first, apparently, in many 
years.  He indicated that the condition had worsened.  He was 
diagnosed with severe right ear hearing loss, and severe-to-
profound left ear hearing loss.  A November 1989 rating 
decision increased the disability evaluation assigned to the 
veteran's service-connected hearing loss to 100 percent, 
effective from August 1989.

The veteran died in January 1997.  The certificate of death 
states that the immediate cause of the veteran's death was 
"adult" respiratory distress syndrome, which was due to, or 
as a consequence of sepsis, which in turn was due to, or as a 
consequence of chronic pyelonephritis.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause, were stroke with paralysis and a neurogenic 
bladder.

II.  Service connection

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  For service connection for 
the cause of death of a veteran, the first requirement, 
evidence of a current disability, will always have been met--
the current disability being the condition that caused the 
veteran to die.  The last two requirements, however, must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996); Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the disabilities that caused or contributed to 
the veteran's death have not shown to have had an onset in 
service, nor have they been medically linked to service.  The 
only service-connected disability the veteran had was his 
bilateral hearing loss, which has not been medically 
implicated in his death.  While the appellant is not bound--
for purposes of this particular claim--by the 1965 rating 
decision that denied service connection for cerebellar 
degeneration, the neurological problems that the veteran 
indicated began in service were not actually shown in 
service; they have not been medically linked to service by 
any medical authority, nor have they been medically linked to 
his death.  38 C.F.R. § 20.1106 (generally, except in cases 
involving benefits under 38 U.S.C.A. § 1318, issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime).  Without such evidence the 
appellant's claim of service connection for the cause of the 
veteran's death is not well grounded.  While the appellant is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  Such opinion would only be probative if it were 
provided by a qualified expert.  Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Ruiz, 10 Vet. App. at 356.

Since this claim is not well grounded, it must, accordingly, 
be denied.  38 U.S.C.A. §§ 1110, 1310, 5107; 38 C.F.R. 
§§ 3.303, 3.312; Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board views 
its discussion in this case as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

Finally, although the Board has considered and disposed of 
this claim on a different ground than the RO, the appellant 
has not been prejudiced thereby.  In assuming that this claim 
was well grounded, the RO accorded it greater consideration 
than warranted.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of well groundedness would be pointless and, in 
light of the law cited supra, would not result in a favorable 
determination.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Since 
this issue is not well grounded, the benefit-of-the-doubt 
rule does not apply.  Holmes v. Brown, 10 Vet. App. 38 
(1997).

III.  38 U.S.C.A. § 1318

The foregoing discussion notwithstanding, dependency and 
indemnity compensation may generally be paid to a surviving 
spouse of a deceased veteran when that veteran was in 
receipt, or was entitled to receive, compensation at the time 
of death for a service-connected disability that either was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of release from active 
duty.  38 U.S.C.A. § 1318.

In this case, it is clear from the evidence that the veteran 
had not been awarded a 100-percent rating for his service-
connected bilateral hearing loss until August 1989--less than 
8 years prior to his death.  The remaining question is 
whether the veteran had nonetheless been entitled to receive 
a 100 percent disability evaluation prior to the August 1989 
date, such that the 10-year requirement would be met.  As 
noted, prior to August 1989, there were no audiometric 
examinations that had taken place for years.  Furthermore, 
the veteran had not questioned the rating in place for his 
hearing loss.  The veteran did not challenge the effective 
date assigned for the increase.  Moreover, the Board need not 
engage in again reevaluating the veteran's hearing loss over 
the years since service.  Under 38 C.F.R. § 20.1106, supra, 
the appellant is bound by the earlier rating decisions in 
this case that evaluated the veteran's level of hearing loss 
and assigned no more than a 100 rating until August 1989.  
The appellant has not raised a claim of clear and 
unmistakable error in those earlier decisions.  38 C.F.R. 
§ 3.105.  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Even where the premise of the 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The appellant's 
assertion that the veteran should have been rated as 100 
percent disabled for at least 10 years merely expresses 
disagreement, without medical evidence, that the veteran's 
hearing loss was worse than shown.  This does not amount to a 
claim of clear and unmistakable error, and thus she is bound 
by the earlier decisions.  Together, those decisions provided 
him with less than 10 years of a 100 percent rating for his 
service-connected hearing loss, long after discharge, and are 
final.

Since the criteria of 38 U.S.C.A. § 1318 have not been met, 
the appellant is ineligible for dependency and indemnity 
compensation under that statute, and the claim must be 
denied.  38 C.F.R. § 20.1106; Ruiz v. Gober, supra; see also 
Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

